Citation Nr: 1408889	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim that his daughter is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Whether the Veteran's daughter is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran's claim is currently under the jurisdiction of the Boston, Massachusetts RO.  

In November 2013, the Veteran cancelled a scheduled hearing before a Veterans Law Judge and he requested that his claim be forwarded to the BVA for a decision.  Accordingly, there are no outstanding hearing requests.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The reopened claim for entitlement to helpless child benefits pursuant to the adjudication below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2007 rating decision denied the Veteran's claim for entitlement to helpless child benefits on behalf of his daughter A.L.; a timely appeal to this decision was not filed, and new and material evidence was not received within the appeal period following this decision. 

2.  Evidence received since the September 2007 rating decision relates to an unestablished fact necessary to establish the claim for entitlement to helpless child benefits and raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for entitlement to helpless child benefits has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the reopening of the previously final claim, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The term "child" for purposes of Title 38 of the United States Code is specifically defined. For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1) , 3.356.

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 .

The U. S. Court of Appeals for Veterans Claims (Court) has held that in cases such as this in which the individual at issue is over the age of 18 the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

A September 2007 rating decision denied the Veteran's claim based on a determination that the evidence indicated that A.L. was currently employed.  The Veteran did not appeal from the September 2007 rating.  The Board notes also that as no additional evidence addressing this claim was received prior to the expiration of the appeal period following the September 2007 rating decision, the record does not reflect that new and material evidence was received during this appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  This decision may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

"New" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly submitted evidence received since the September 2007 rating decision includes the daughter's Social Security Administration (SSA) records.  These records indicate that the Veteran's daughter was not employed at the time the RO denied helpless child status on the basis that the daughter was working.  Accordingly, the Board finds that new and material evidence has been received and that the Veteran's claim must be reopened.  38 C.F.R. § 3.156(a).


ORDER

The Veteran's claim for entitlement to helpless child benefits on behalf of his daughter, A.L., on the basis of permanent incapacity for self-support before A.L. attained the age of 18 is reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision.


REMAND

The Veteran's daughter reached the age of 18 in November 1995.  The record reveals that A.L. received psychological treatment on a continuing basis since January 1992.  The records of psychological treatment from January 1992 until A.L. reached the age of 18 are extremely pertinent to the Veteran's claim and have not been obtained.  The Board recognizes that an authorization was sent to A.L.'s psychologist in June 2007.  However, the accompanying letter from VA only requested that the psychologist submit a summary of A.L.'s treatment from 1992 until 2007.  The psychologist submitted a statement and a copy of her initial treatment record of A.L., dated in January 1992.  The psychologist also included a note indicating that she should be contacted if more information was needed.  In this case the psychologist has not provided copies of the remainder of her treatment records of A.L. from January 1992 to November 1995, and she has not been asked to provide such.  The duty to assist requires that such records be obtained and considered in adjudicating the Veteran's claim.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran and request that he provide signed authorizations so that VA can request copies of his daughter's treatment records from Katherine Krefft, Ph.D., or any other medical provider identified by the Veteran as having treated his daughter, A.L., from January 1992 to present.  After receipt of such authorization, contact Dr. Krefft and any other medical provider identified by the Veteran and specifically request any of A.L.'s treatment records from January 1992 to the present, but specifically noting that the medical records from January 1992 to November 1995 are most pertinent to the appeal.  All records/responses received should be associated with the claims file.

2.  After completion of the above development and any other development deemed appropriate, the Veteran's claim should be readjudicated.  If the determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


